

116 HR 8143 IH: To amend the Internal Revenue Code of 1986 to permanently allow a tax deduction at the time an investment is made in property used for the mining, reclaiming, or recycling of critical minerals and metals from the United States, and for other purposes.
U.S. House of Representatives
2020-09-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8143IN THE HOUSE OF REPRESENTATIVESSeptember 1, 2020Mr. Gooden (for himself, Mr. Gonzalez of Texas, Mr. Hurd of Texas, Mr. Cuellar, Mr. Olson, Mr. Williams, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to permanently allow a tax deduction at the time an investment is made in property used for the mining, reclaiming, or recycling of critical minerals and metals from the United States, and for other purposes. 
1.Permanent full expensing for property used to extract critical minerals and metals within the United States 
(a)In generalSection 168(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (11)Special rule for property used for mining of critical minerals and metals within the United States (A)In generalIn the case of any qualified property which is substantially involved in the mining, reclaiming, or recycling of critical minerals and metals from deposits in the United States— 
(i)paragraph (2)(A)(iii) shall not apply, and (ii)the applicable percentage shall be 100 percent. 
(B)Critical minerals and metalsFor purposes of this paragraph, the term critical minerals and metals means cerium, cobalt, dysprosium, erbium, europium, gadolinium, graphite, holmium, lanthanum, lithium, lutetium, manganese, neodymium, praseodymium, promethium, samarium, scandium, terbium, thulium, ytterbium, and yttrium.. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2019. 
2.Permanent full expensing for nonresidential real property used for mining of critical minerals and metals within the United States 
(a)In generalSection 168 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (n)Special allowance for nonresidential real property used for mining of critical minerals and metals within the United States (1)New structuresIn the case of any qualified real property— 
(A) 
(i)if such property is placed in service on or after the date of enactment of this subsection, the depreciation deduction provided by section 167(a) for the taxable year in which such property is placed in service shall include an allowance equal to 100 percent of the adjusted basis of such property, or (ii)if such property was placed in service before the date of enactment of this subsection, the depreciation deduction provided by section 167(a) for the first taxable year beginning after such date shall include an allowance equal to 100 percent of the adjusted basis of such property, and 
(B)the adjusted basis of such property shall be reduced by the amount of such deduction before computing the amount otherwise allowable as a depreciation deduction under this chapter for such taxable year and any subsequent taxable year. (2)Qualified real propertyFor purposes of this subsection, the term qualified real property means any nonresidential real property which is substantially involved in the mining, reclaiming, or recycling of critical minerals and metals (as defined in subsection (k)(11)(B)) from deposits in the United States.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 3.Deduction for purchase of critical minerals and metals extracted within the United States (a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 176 the following new section: 
 
177.Deduction for purchase of critical minerals and metals extracted within the United States 
(a)Allowance of deductionThere shall be allowed as a deduction for the taxable year an amount equal to 200 percent of the cost paid or incurred by the taxpayer for the purchase or acquisition of critical minerals and metals (as defined in section 168(k)(11)(B)) which have been extracted from deposits in the United States. (b)Application with other deductionsNo deduction shall be allowed under any other provision of this chapter with respect to any expenditure with respect to which a deduction is allowed or allowable under this section to the taxpayer.. 
(b)Conforming amendmentThe table of sections for part VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 176 the following new item:    Sec. 177. Deduction for purchase of critical minerals and metals extracted within the United States.. (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2019.  
4.Grant program for development of critical minerals and metals 
(a)EstablishmentThe Secretary of the Interior shall establish a grant program to finance pilot projects for the development of critical minerals and metals in the United States. (b)Limitation on grant awardsA grant awarded under subsection (a) may not exceed $10,000,000. 
(c)Economic viabilityIn awarding grants under subsection (a), the Secretary of the Interior shall give priority to projects the Secretary determines are likely to be economically viable over the long term. (d)Secondary recoveryIn awarding grants under subsection (a) during a fiscal year, the Secretary of the Interior shall seek to award not less than 30 percent of the total amount of grants awarded during that fiscal year for projects relating to secondary recovery of critical minerals and metals. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior $50,000,000 for each of fiscal years 2021 through 2024 to carry out the grant program established under subsection (a). (f)DefinitionsIn this section: 
(1)Critical minerals and metalsThe term critical minerals and metals means cerium, cobalt, dysprosium, erbium, europium, gadolinium, graphite, holmium, lanthanum, lithium, lutetium, manganese, neodymium, praseodymium, promethium, samarium, scandium, terbium, thulium, ytterbium, and yttrium. (2)Secondary recoveryThe term secondary recovery means the recovery of minerals and metals from discarded end-use products or from waste products produced during the metal refining and manufacturing process, including from mine waste piles, acid mine drainage sludge, or byproducts produced through legacy mining and metallurgy activities.  
